Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 17-2076

              GALILEO MONDOL; ALISON HINES; MARK MONDOL,

                         Plaintiffs, Appellants,

                                       v.

    CITY OF SOMERVILE; JOSEPH CURTATONE; ANTHONY PIERANTOZZI;
                        GEORGE SCARPELLI,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Allison D. Burroughs, U.S. District Judge]


                                    Before

                     Thompson, Selya, and Kayatta,
                            Circuit Judges.


     Selena Fitanides, with whom Christopher Maffucci and Casner
& Edwards, LLP were on brief, for appellants.
     Leonard H. Kesten, with whom Deidre Brennan Regan, Michael
Stefanilo, Jr., and Brody, Hardoon, Perkins & Kesten, LLP were on
brief, for appellees.


                              August 20, 2018
             THOMPSON, Circuit Judge.       As part of the aftermath of an

incident at a Somerville High School summer soccer camp (including

sexual    assaults    perpetrated      against     three    freshmen     soccer

players), Plaintiff Galileo Mondol ("Mondol") and his parents

(together, "Appellants") sued the City of Somerville, the head

soccer coach, the superintendent of Somerville's public schools,

and the Mayor of Somerville (who was also the assistant soccer

coach) ("Appellees" or "Defendants") after the Berkshire County

D.A.'s office dropped criminal charges and allegations of juvenile

malfeasance     against    Mondol     for   his   role     in   the   incident.

Appellants     claimed    Appellees     conspired    to     violate--and       did

violate--Mondol's     Fourteenth      Amendment    due    process     rights   by

intentionally interfering with the police investigation and making

false statements to the police and public in order to influence

the investigation and adjudication of the criminal claims (count

I).      Appellants      also   claimed     the   three    individually-named

Defendants' actions violated the Massachusetts Civil Rights Act

(count II), and that they conspired to commit--and did commit--

the tortious acts of defamation and intentional infliction of

emotional distress (counts III-V).           The parties are familiar with

the sequence of events that brought them to court, so we need not

recount the details here.           The district court granted summary

judgment in favor of Appellees on all five claims, and Appellants



                                    - 2 -
ask us to reverse the district court judge's decision and vacate

the summary judgment.

             We review grants of summary judgment de novo.                Garcia-

Garcia v. Costco Wholesale Corp., 878 F.3d 411, 417 (1st Cir.

2017).    After carefully studying the record and the arguments

Appellants make on appeal, we find no basis to reverse.                   In that

regard, we have often stated that when "a trial court accurately

takes the measure of a case, persuasively explains its reasoning,

and reaches a correct result, it serves no useful purpose for a

reviewing court to write at length in placing its seal of approval

on the decision below."         Moses v. Mele, 711 F.3d 213, 216 (1st

Cir. 2013) (collecting cases).         We substantially agree with the

district court's reasoning and conclusions in its Memorandum &

Order granting summary judgment, and so we will be brief with our

discussion of Appellants' arguments.               To cut to the chase, we

affirm the entry of summary judgment in favor of Appellees for the

reasons described by the district court, adding a few brief

comments in response to Appellants' arguments before us.

             First.     Appellants repeatedly assert throughout their

brief    that     the   district   court    misunderstood       their     claims,

disregarded evidence, and failed to draw inferences in their favor

regarding       Appellees'   alleged   conspiracy      to   cover    up     their

responsibility for the soccer camp incident. Appellants base these

assertions      on   their   conclusions    that    Appellees    continued     to
                                    - 3 -
investigate the incident after the police instructed them not to

and used psychologically coercive discourse to suggest to the

freshmen soccer players that Mondol was a perpetrator of the sexual

assaults.     Appellants claim that if the district court had been

willing to draw reasonable inferences in their favor (as it was

obligated to do in this procedural posture), it would have inferred

that, during Appellees' multiple meetings in the days following

the first disclosure of the incident, they agreed to frame Mondol

to distract from their alleged failure to supervise the students

at the camp properly.    Based on the evidence on record at summary

judgment,   however,   this   inference   would   be   speculative,   not

reasonable.      The district court declined to speculate such a

nefarious purpose from the evidence on the summary judgment record,

and we do too.

            In fact, to make the leap from the evidence in the record

to the conclusion that genuine issues of material fact exist

regarding the elements of the claims Appellants assert against

Appellees would require us to create a pyramid of inferences, which

we won't do.    "Assumptions are not a substitute for evidence.       In

this instance, [Appellants'] assertion[s] pile[] inference upon

inference until the entire pyramid topples of its own weight."

Gomez v. Stop & Shop Supermarket Co., 670 F.3d 395, 398 (1st Cir.

2012).   We especially do not "pyramid[] speculative inference upon


                                 - 4 -
speculative inference."        Jane Doe No. 1 v. Backpage.com, LLC, 817

F.3d 12, 25 (1st Cir. 2016).

             To be sure, Appellants make a plausible assumption that

the purpose of Appellees' multiple meetings in the days following

the disclosure of the sexual assaults was, in part, to minimize

the public relations damage to Somerville's soccer team, high

school, and public officials.         But without pointing to specific,

disputed   material    facts    in   the   record--as   is   their   burden--

Appellants' assumption that the P.R. strategy included framing

Mondol as a perpetrator in order to shield themselves from scrutiny

for the role their alleged lack of supervision played in the

occurrence     of    the   sexual    assaults     "impermissibly     elevates

assumption over proof."        Gomez, 670 F.3d at 398.       Simply because

an assumption is possible does not make it reasonable.

             For    example,    Appellants      point   to   evidence    that

Defendants continued to gather information from the soccer players

after the police instructed them not to further investigate the

incident to show they intended to frame Mondol and influence the

soccer players to point their fingers at Mondol.             But even if the

coaches did in fact gather information from their players in a

team meeting, this fact, without more, doesn't lead to a reasonable

inference that they were intending to interfere with the police

investigation or were acting on an agreement to frame Mondol. Such

an inference requires speculation.
                                     - 5 -
             Appellants also point us to deposition testimony from

some of the alleged subordinate co-conspirators1 (members of the

Mayor's   staff,    assistant        coaches),       but   this    testimony      only

demonstrates that these subordinates were involved in the meetings

and   conversations       in   the    days     following     the    soccer        camp.

Appellants would like us to speculate that the subordinates'

involvement    shows   deliberate       actions       in   furtherance       of    the

conspiracy    to   cover-up    the    named     Defendants'       master   plan     to

distract from their own alleged negligence, but, as we've already

explained, we need to be able to draw reasonable inferences, not

speculative ones.

             Appellants    also      argue     the    district     court     ignored

evidence of Appellees' actions before the soccer camp and in the

weeks and months after the camp from which it could have drawn

reasonable inferences that Appellees were engaged in a conspiracy.

At least two of the exhibits to which Appellants point, however,

are to documents written and distributed before the soccer camp (a

letter about the summer soccer camp to parents from the head coach



      1Appellants argue the district judge erred by disregarding
the evidence in the record of Defendants' subordinates' actions
evidencing the conspiracy and that the subordinates' actions
should have been imputed to the named Defendants. But Appellants
don't make any arguments about imputing the actions of these
subordinates to Defendants in their opposition to Appellees'
motion for summary judgment, so this argument is arguably waived.
But we include it to further illustrate our point about speculative
inferences.
                                       - 6 -
and meeting notes or an agenda from a coaches meeting that took

place almost a year prior to the summer soccer camp), so we would

have to infer that Appellees formed the conspiracy prior to the

summer soccer camp and prior to the incident.       This is beyond

speculative and borders on the preposterous.

          Second.   Appellants are right when they say it would

have been "enough for [them] to establish that the defendants and

their agents agreed to interfere with the criminal investigation

with the improper purpose of covering up their own responsibility

for the incident, [and] that they knowingly framed and publicly

vilified [Mondol] in so doing."    But while Appellants claim there

are "ample facts" in the record to establish these propositions,

they don't point them out to us.   And they needed to.   A colorful

image we have borrowed in the past from the Seventh Circuit is apt

in this context: we aren't pigs in search of truffles, United

States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam),

and "we will not become archeologists, devoting scarce judge-time

to dig through the record in the hopes of finding something

[Appellants] should have found." Belsito Commc'ns, Inc. v. Decker,

845 F.3d 13, 22 (1st Cir. 2016) (citing Rodríguez–Machado v.

Shinseki, 700 F.3d 48, 50 (1st Cir. 2012) (per curiam)).   We won't

dig into a thousand-plus pages of deposition excerpts and exhibits

to determine whether there are material, disputed facts to be

resolved by a jury.   Appellants needed to point us directly to
                              - 7 -
them. As the district judge wrote about the intentional infliction

of emotional distress claim:     "Had [Appellants] produced evidence

from which a rational juror could conclude that Defendants framed

[Mondol], deliberately lied to law enforcement, or intentionally

influenced witnesses to do so, this claim could have survived

summary judgment."    Because Appellants don't specifically point us

to evidence from which a rational jury could conclude Defendants

conspired in the ways alleged by Appellants, there is nothing more

to consider on the specifics of each claim.

            Third.   Appellants broadly assert the district court

mischaracterized evidence on the record but only provide one

example to support their contention.        It goes as follows:     The

district court found that Defendants had told witnesses and police

that Mondol had been present in the cabin at the time of the

incident, but did not find that they had said anything else about

his involvement.     According to Appellants, this is wrong because

testimony from a variety of witnesses creates a dispute of material

fact as to whether the soccer coach did more than that, by making

"specific   and   prejudicial   comments   about   [Mondol's]   supposed

participation" in the sexual assaults on the three freshmen.        The

only place in the record to which Appellants directly point as

support for their argument is deposition testimony from one of the

soccer team's co-captains.      He testified at his deposition that

during one of the first team meetings after the incident came to
                                 - 8 -
light, the head coach cried in front of his co-captains.                     The co-

captain testified he had inferred from the head coach's mood at

the end of the meeting that the coach was upset with the players

who had been a part of the incident and felt in some way responsible

for the incident, as had all of the players.             But a soccer player's

inference drawn from his coach's body language does not lead to a

reasonable    inference      regarding      the   coach's    intent     to   form   a

conspiracy to frame Mondol.

             As we have said before, "[t]he summary judgment stage is

the put up or shut up moment in litigation."                Garmon v. Nat'l R.R.

Passenger Corp., 844 F.3d 307, 316 (1st Cir. 2016) (quoting

Jakobiec v. Merrill Lynch Life Ins. Co., 711 F.3d 217, 226 (1st

Cir. 2013)).        Appellants have not done so.             While we have not

mentioned     all    of    Appellants'      arguments,      we   have    carefully

considered    each    of     them.     We    acknowledge      that    what    Mondol

experienced in the aftermath of the incident was likely life-

altering, but, for the reasons discussed above, and given the

district    court's       thorough   and    accurate   resolution       of   all    of

Appellants' claims on Appellees' motion for summary judgment, we

let the judgment in favor of Appellees stand.

             Affirmed.

             Costs to Appellees.




                                      - 9 -